               Case 4:18-mj-71386-MAG Document 6 Filed 10/09/18 Page 1 of 9



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 PHILIP J. KEARNEY (CABN 114978)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, 11th Floor
 6        San Francisco, California 94102
          Telephone: (415) 436-7203
 7        FAX: (415) 436-7234
          Philip.kearney@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE No. 4:18-MJ-71386-MAG (NDCA)
                                                     )          3:18-MJ-24 (WDVA)
14           Plaintiff,                              )
                                                     )
15      v.                                           ) GOVERNMENT’S MEMORANDUM OF LAW
                                                     ) REGARDING DETENTION
16   COLE EVAN WHITE,                                )
                                                     )
17           Defendant.                              )
                                                     )
18                                                   )
                                                     )
19

20           The United States of America, by and through the undersigned counsel, submits this memorandum
21 of law in support of its request that defendant Cole White be detained pending trial.

22                                     PROCEDURAL BACKGROUND
23           On October 2, 2018, Cole White and three co-defendants and co-conspirators were arrested at
24 various locations throughout California on a complaint issued by the Western District of Virginia alleging

25 one count of Conspiracy to Riot in violation of 18 U.S.C. § 371 and one count of Riots in violation of 18

26 U.S.C. § 2101.

27           After detention hearings in the Central District of California, co-defendants Miselis and Gillen
28 have been detained pending trial. Co-defendant Daley’s detention hearing is scheduled for Tuesday,

     Government’s Detention Memorandum
                                                    1
               Case 4:18-mj-71386-MAG Document 6 Filed 10/09/18 Page 2 of 9



 1 October 9, 2018, in that same court. As to defendant White, upon his first appearance in this Court on

 2 October 3, 2018, the Government sought his detention pending trial. The matter was continued to October

 3 4, 2018, to allow the defendant to retain counsel. Defendant White’s detention hearing is scheduled for

 4 Wednesday, October 10, 2018.

 5                                          LEGAL BACKGROUND

 6          Title 18, United States Code, Section 2101, Riots, states that:
 7
            Whoever travels in interstate or foreign commerce or uses any facility of interstate or
 8          foreign commerce, including, but not limited to, the mail, telegraph, telephone, radio, or
            television, with intent— (1) to incite a riot; or (2) to organize, promote, encourage,
 9          participate in, or carry on a riot; or (3) to commit any act of violence in furtherance of a
            riot; or (4) to aid or abet any person in inciting or participating in or carrying on a riot or
10          committing any act of violence in furtherance of a riot; and who either during the course
            of any such travel or use or thereafter performs or attempts to perform any other overt act
11          for any purpose specified [above] . . .

12 commits an offense against the United States. 18 U.S.C. § 2101. Section 2102 defines the term “riot” as

13 follows:

14          [A] public disturbance involving (1) an act or acts of violence by one or more persons part
            of an assemblage of three or more persons, which act or acts shall constitute a clear and
15          present danger of, or shall result in, damage or injury to the property of any other person
            or to the person of any other individual or (2) a threat or threats of the commission of an
16          act or acts of violence by one or more persons part of an assemblage of three or more
            persons having, individually or collectively, the ability of immediate execution of such
17          threat or threats, where the performance of the threatened act or acts of violence would
            constitute a clear and present danger of, or would result in, damage or injury to the property
18          of any other person or to the person of any other individual.
19
            Where, as here, the government moves for detention pursuant to § 3142(f)(1) and (f)(2), the court
20
     shall determine under §3142(e) whether any condition or combination of conditions will reasonably assure
21
     the appearance of the person as required and the safety of any other person and the community. In coming
22
     to this determination, the court shall consider those factors outlined in § 3142(g). At a hearing on the
23
     matter before this Court, the government intends to show that, as to Defendant White, no “condition or
24
     combination of conditions will reasonably assure the appearance of the person as required, and the safety
25
     of any other person and the community.” 18 U.S.C. § 3142(e). Moreover, all four § 3142(g) factors weigh
26
     in favor of pretrial detention, including (1) the nature and circumstances of the offenses charged; (2) the
27
     weight of the evidence against the person; (3) the history and characteristics of the person, including
28

     Government’s Detention Memorandum
                                                      2
                 Case 4:18-mj-71386-MAG Document 6 Filed 10/09/18 Page 3 of 9



 1 family ties, the person’s character, ties to the community, and criminal history; and (4) the nature and

 2 seriousness of the danger to any person or the community that would be posed by the person’s release.

 3          I.      Riots Qualifies as a Crimes of Violence under the Bail Reform Act

 4          Section 3142(f) of the Bail Reform Act provides that a “judicial officer shall hold a hearing to

 5 determine whether any condition or combination of conditions . . . will reasonably assure the appearance

 6 of such person as required and the safety of any other person and the community . . . (1) upon motion of

 7 the attorney for the Government, in a case that involves (A) a crime of violence.” 18 U.S.C. §

 8 3142(f)(1)(A).     The Bail Reform Act’s definition of “crime of violence” is found in Section 3156(a)(4),

 9 which provides three paths for a crime to qualify as a crime of violence:
10          (A) an offense that has as an element of the offense the use, attempted use, or threatened use of
                physical force against the person or property of another;
11
            (B) any other offense that is a felony and that, by its nature, involves a substantial risk that physical
12              force against the person or property of another may be used in the course of committing the
13              offense; or

14          (C) [certain specified sex offenses not at issue in this case].

15 The offense of “Riots” under Section 2101 qualifies as a crime of violence under both subsections A and

16 B.

17
            A. Riots Has an Element the Use, Attempted Use, or Threatened Use of Physical Force,
18             Thereby Qualifying as a Crime of Violence Under Section 3156(a)(4)(A).

19          Riots qualifies as a crime of violence under Section 3156(a)(4)(A) because it has as an element the

20 use, attempted use, or threatened use of force. To violate Section 2101, a person must travel with intent

21 to (1) incite a riot (2) organize, promote, encourage, participate in, or carry on in a riot; or (3) to commit

22 any act of violence in furtherance of a riot; or (4) to aid or abet any person doing the same, and during

23 such travel or thereafter, performs or attempts to perform an overt act for one of these purposes.

24 Importantly, a riot requires either (1) “an act or acts of violence by one or more persons” or (2) “a threat

25 or threats of the commission of an act or acts of violence.” 18 U.S.C. § 2102. By definition, the riot

26 requires at least one act of violence or one threat of an act of violence. Accordingly, a riot has as an

27 element the use, attempted use, or threatened use of force. It therefore falls within Section 3156(a)(4)(A)

28 and qualifies as a crime of violence.

     Government’s Detention Memorandum
                                                       3
               Case 4:18-mj-71386-MAG Document 6 Filed 10/09/18 Page 4 of 9



 1          B. Riots Involves a Substantial Risk That Physical Force May Be Used, Thereby Qualifying
               as a Crime of Violence under Section 3156(a)(4)(B).
 2
            Even if the offense of Riots did not qualify under Section 3156(a)(4)(A), there is no question that
 3
     it “involves a substantial risk that physical force against the person or property of another may be used in
 4
     the course of committing the offense,” thereby qualifying as a crime of violence under § 3156(a)(4)(B).
 5
     As explained in the following section, Riots also qualifies under § 3156(a)(4)(A) because it has as an
 6
     element the use, attempted use, or threatened use of physical force. However, subsection (a)(4)(B) “is
 7
     clearly intended to cast a wider net” and provides the most direct path to qualifying as a crime of violence,
 8
     the government begins there. United States v. Dillard, 214 F.3d 88, 91 (2d Cir. 2000).
 9
            As noted above, the definition of a riot requires either (1) “an act or acts of violence by one or
10
     more persons” or (2) “a threat or threats of the commission of an act or acts of violence.” 18 U.S.C. §
11
     2102. This text makes clear that a person who travels with intent to incite, organize, promote, encourage,
12
     participate in, carry on a riot, or commit acts of violence in furtherance of a riot in violation of Section
13
     2101 necessarily “involves a substantial risk of physical force may be used against the person or property
14
     of another.” The defense cannot meaningfully argue otherwise. Because Riots under § 2101 involves a
15
     substantial risk of force under § 3156(a)(4)(B), it clearly qualifies as a crime of violence under the Bail
16
     Reform Act, and the government may seek to detain the defendant pursuant to § 3142(f)(1)(A).
17
            To provide further support for such conclusion, courts have concluded that offenses qualify as
18
     crimes of violence in statutes requiring far less of a nexus to violence. The felon-in-possession statute, 18
19
     U.S.C. § 922(g), is an instructive case in point. That statute requires the knowing possession of a firearm
20
     by a felon, without any mention of or requirement for acts or threats of violence. Nevertheless, the Second
21
     Circuit has found that the felon-in-possession statute qualifies as a crime of violence under (a)(4)(B) since
22
     it “involves exactly what section 3156(a)(4)(B) postulates – a substantial risk of violence.” Dillard, supra
23
     104. Riots, by definition, make for an even stronger case.
24
            According to a brief reference by counsel at the last hearing, the defendant apparently intends to
25
     take the position that the definition of crime of violence under § 3156(a)(4)(B) is unconstitutional in light
26
     of the Supreme Court’s ruling in Johnson v. United States, 135 S. Ct. 2551 (2015), which held the residual
27
     clause of the Armed Career Criminal Act unconstitutionally vague. The government is not aware of any
28

     Government’s Detention Memorandum
                                                      4
               Case 4:18-mj-71386-MAG Document 6 Filed 10/09/18 Page 5 of 9



 1 case where a court has extended Johnson’s holding to the Bail Reform Act, and counsel is effectively

 2 asking this Court to unilaterally declare a provision of the Bail Reform Act unconstitutional. The Court

 3 should decline to do so. In fact, both the Eleventh and Second Circuits have recently ruled that Section

 4 924(c)(3)(B) – which has language substantially identical to § 3156(a)(4)(B) – was not unconstitutional

 5 after Johnson and that those provisions embody a conduct-based approach. See United States v. Barrett,

 6 __ F.3d __, 2018 WL 4288566 (2d Cir. Sept. 10, 2018); United States v. Ovalles, No. 17-10172 (11th Cir.

 7 October 4, 2018) (en banc). A conduct-based approach to this case requires the Court to examine the

 8 manner in which the defendant committed the instant offense. The defendant’s travel to Berkeley and

 9 Charlottesville with intent to incite, participate, promote, encourage, and carry on a riot as well as commit
10 acts of violence in furtherance of a riot leave no question that his offense involves the substantial risk that

11 physical force was used.

12          Because the offense of riots involves a substantial risk of physical force under § 3156(a)(4)(B), it

13 qualifies as a crime of violence and, accordingly, the government may seek to detain him pursuant to §

14 3141(f)(2)(A).

15          II.     Section 3142(f)(2) provides additional bases upon which the defendant should be
                    detained.
16
            To be clear, the government’s position is that this Court need not reach § 3142(f)(2) because the
17
     offense of riots so clearly qualifies as a crime of violence under § 3142(f)(1)(A). But, § 3142(f)(2)
18
     nevertheless provides additional bases upon which Defendant White should be detained after a hearing.
19
     “[A] detention hearing may be held if either the United States or the court believes there is a serious risk
20
     of flight.” United States v. Powers, 318 F.Supp. 2d 399, 341 (W.D. Va. 2004). Because of the defendant’s
21
     international contacts, to include his recent trips to Europe to meet with leaders of the Ulster Aryan
22
     Alliance and the Scottish National Resistance, the government believes that he poses a serious risk of
23
     flight in this case. This risk is strengthened upon consideration of the weight of the evidence and the
24
     defendant’s potentially lengthy sentence if convicted. Under these circumstances, that is clearly grounds
25
     for a hearing under the provisions of § 3142(f)(2).
26
            Just because the government moves for a detention hearing under Section 3142(f)(2), that does not
27
     mean that the factors to be considered under § 3142(g) somehow change, or are otherwise cabined only
28

     Government’s Detention Memorandum
                                                       5
               Case 4:18-mj-71386-MAG Document 6 Filed 10/09/18 Page 6 of 9



 1 to evidence of potential risk of flight. In fact, such inflexibility is precisely what the Bail Reform Act was

 2 intended to eliminate. 1 “Once a judicial officer determines that a detention hearing is warranted, the

 3 concept of danger to the community resurfaces.” United States v. Butler, 165 F.R.D. 68, 71 (N.D. Ohio

 4 1996). The Court then analyzes the factors in § 3142(g), which includes “the nature and seriousness of

 5 the danger to any person or the community that would be posed by the person’s release.” Id. at 71; 18

 6 U.S.C. § 3142(g)(4). In this case, at a hearing on the matter, all four § 3142(g) factors weigh in favor of

 7 pretrial detention, including (1) nature and circumstances of the offenses charged; (2) the weight of the

 8 evidence against the person; (3) the history and characteristics of the person, including family ties, the

 9 person’s character, ties to the community, and criminal history; and (4) the nature and seriousness of the
10 danger to any person or the community that would be posed by the person’s release. Accordingly, there

11 are no “condition or combination of conditions will reasonably assure the appearance of the person as

12 required, and the safety of any other person and the community.” 18 U.S.C. § 3142(e).

13

14

15

16

17

18

19

20

21

22

23   1
      See S. Rep. No. 98-225, at 5 (1984), reprinted in 1984 U.S.C.C.A.N. 3182, 3188 (report of the Senate
24   Judiciary Committee on the Bail Reform Act of 1984, stating that under the old law “if a court believe[d]
     that a defendant poses . . . a danger [to community safety], it faces a dilemma--either it can release the
25   defendant prior to trial despite these fears, or it can find a reason, such as risk of flight, to detain the
     defendant (usually by imposing high money bond). In the committee’s view, it is intolerable that the law
26   denies judges the tools to make honest and appropriate decisions regarding the release of such
     defendants.”; “[pre-existing law] provided too little flexibility to judges in making appropriate release
27   decisions regarding defendants who pose serious risks of . . . danger to the community.” Id. The report
     suggested that the Act arose from a “broad base of support for giving judges the authority to weigh risks
28   to community safety in pretrial release decisions.” Id. at 6.

     Government’s Detention Memorandum
                                                      6
               Case 4:18-mj-71386-MAG Document 6 Filed 10/09/18 Page 7 of 9



 1          III.    In the alternative, the government respectfully requests a 24-hour stay of any release
                    order.
 2
            Should this Court determine that detention is not appropriate or otherwise not required under the
 3
                                                                                                   2
 4 provisions of § 3142, the government respectfully requests a 24-hour stay of any release order.

 5                                                          Respectfully submitted,

 6                                                          ALEX G. TSE
                                                            United States Attorney
 7                                                          Northern District of California
 8                                                          _________/s/_______________
                                                            PHILIP J. KEARNEY
 9                                                          Assistant United States Attorney
10   2
    From conversations with counsel, counsel may argue that any stay from a release order is governed not
11 by the United States District Judge in Western District of Virginia to whom the case is assigned, but to a
   District Judge in the Northern District of California. Respectfully, that is not accurate. Section 3145 of
12 Title 18, United States Code, provides:

13                  (a) Review of a release order. If a person is ordered released by a
                        magistrate judge, or by a person other than a judge of a court having
14                      original jurisdiction over the offense and other than a Federal appellate
                        court –(1) the attorney for the Government may file, with the court
15                      having original jurisdiction over the offense, a motion for revocation
                        of the order or amendment of the conditions of release . . . .
16

17 18 U.S.C. § 3145(a)(1)(emphasis added). The circuit courts that have reviewed this provision of the Bail
   Reform Act have concluded that the phrase “the court having original jurisdiction over the offense” refers
18 solely to a court in the district where the charge(s) is pending against the defendant. The courts have
   further held that only a district court judge in that district, and no one else, has the authority to review the
19 release order. See United States v. Cisneros, 328 F.3d 610, 615-16 (10th Cir. 2003) (the court having
   “original jurisdiction over the offense” is “the district . . . in which the prosecution is pending”; the
20 government’s “motion should be considered and ruled upon in the first instance by a district judge in the
   court of original jurisdiction”); United States v. El-Edwy, 272 F.3d 149, 152-54 (2d Cir. 2001) (“With
21 respect  to the decision whether to detain or conditionally release the defendant, however, section 3145(a)
   makes clear that the ultimate authority lies with the district that has the primary in the question – the
22 district in which the prosecution is pending”); United States v. Torres, 86 F.3d 1029, 1031 (11th Cir. 1996)
   (“The plain language of 3145 dictates that the district court with original jurisdiction over the offense, i.e.,
23 the prosecuting district . . . is the only proper one to review the order in question”); United States v. Evans,
   62 F.3d 1233, 1235-38 (9th Cir. 1995).
24          Implicit in this review authority granted in 18 U.S.C. § 3145(a) is the authority to maintain the
   status quo so as not to create the potential for flight or danger if a defendant is released pending review.
25 As one court has stated in holding that a district court judge has the authority to stay a magistrate judge’s
   release order pending a government motion under § 3145(a), “Requiring release pending review by the
26 district court could frustrate the very purpose of review . . . There is nothing . . . to suggest that Congress
   intended to deny the district court a reasonable opportunity to inform and exercise its discretion . . . ”
27 United States v. Huckaby, 707 F. Supp. 35, 37 (D. Maine 1989). Indeed, that is why the statute requires
   review to occur “promptly.” Id. Moreover, the magistrate judge in the district of arrest must defer to this
28 Court’s stay order. See e.g., United States v. Acheson, 672 F.Supp. 577 (D.N.H. 1987).

     Government’s Detention Memorandum
                                                       7
             Case 4:18-mj-71386-MAG Document 6 Filed 10/09/18 Page 8 of 9



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Government’s Detention Memorandum
                                          8
               Case 4:18-mj-71386-MAG Document 6 Filed 10/09/18 Page 9 of 9



 1                                        CERTIFICATE OF SERVICE

 2          I hereby certify that on October 3, 2018, I electronically filed the foregoing Motion and Proposed

 3 Order with the Clerk of the Court using the CM/ECF System, which will send notice, and constitute

 4
     service, of such filing to counsel of record.
 5
                                                           _/s/______________________
 6                                                          Christopher R. Kavanaugh
                                                           Assistant United States Attorney
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Government’s Detention Memorandum
                                                     9
